DETAILED ACTION
	This Office Action is based on application 17/112,268 filed 4 December 2020.  Claims 21-40 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4 December 2020 and 9 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,860,474 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 21-40 are allowed.  Independent Claim 21 (and similarly Claims 30 and 35 and respective dependent claims) recites “wherein a number of segments of the set of segments in the second portion are allocated to accommodate a final number of potential writes that is greater than an expected number of times the particular information is to be written during a lifetime of the memory” and “wherein a number of segments of the set of segments in the third portion are allocated to accommodate an intermediate number of potential writes that is greater than the final number of potential writes accommodated by the number of segments of the set of segments in the second portion”.  As noted in parent application 15/841,378 (US Patent 10,860,474), while prior art such as MANNING (US PGPub 2014/0297990) disclose multi-level address schemes, no known prior art has been found to anticipate or otherwise render obvious the allocation of memory portions of the address memory levels based on limitations as recited in the independent claims.
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137